Citation Nr: 1712930	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard for periods from May 1982 to May 1992 and from July 1995 to September 2004, including various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

As part of his May 2010 substantive appeal, the appellant requested a hearing before a Veterans Law Judge.  In October 2012, correspondence from the appellant's representative stated that he was withdrawing his request.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(e).

This matter was previously remanded by the Board in February 2016 in order to make all necessary service department inquiries to ascertain the dates of any periods of ACDUTRA or INACDUTRA, particularly those occurring during the appellant's second period of National Guard service from June 1995 to September 2004.  In July 2016, the Board obtained a Defense Finance and Accounting Service payment worksheet which detailed all of the appellant's periods of ACDUTRA and INACDUTRA from 1995 to 2004.  As such, the Board finds that there has been substantial compliance with the Board's February 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  


FINDING OF FACT

The probative, competent evidence of record does not indicate that the appellant's coronary artery disease is related to active duty, or any period of ACDUTRA or INACDUTRA. 



CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include CAD, have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Here, VA correspondence issued in September 2008 satisfied the duty to notify provisions with respect to service connection and notified the appellant of the regulations pertinent to the establishment of an effective date and disability rating.

Regarding VA's duty to assist in claims development, the appellant's Army National Guard treatment records are of record.  Post-service treatment records adequately identified as relevant to the claim have also been obtained, or otherwise submitted, and have been associated with the record.  

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concedes that the appellant has not been provided with a VA examination in connection with his claim of entitlement to service connection for a heart disability, to include CAD; however, no medical examination or medical opinion is needed for this claim.  There is no evidence of a cardiac disability during any of the appellant's periods of ACDUTRA or INACDUTRA, and the weight of the evidence demonstrates that the appellant's acute myocardial infarction occurred several months following his transfer to the retired Reserve in the Army National Guard.  The competent evidence of record does not show a link between this claimed disability and active duty service.  As no medical examination or medical opinion would help substantiate the appeal, the Board does not find that any such development is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

Given the foregoing, the Board concludes that the appellant has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal with respect to the claim decided herein.  No further notice or development is required; therefore, the Board will proceed with appellate review.  

The appellant seeks entitlement to service connection for a heart disability, to include CAD.  Specifically, the appellant asserts that his CAD had its onset in 2003 during Reserve service when he was misdiagnosed with arthritis for his complaint of leg pain, which he believes was from blockage in the aorta that restricted blood flow to his legs.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016).

ACDUTRA is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law." 38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015). The term inactive duty for training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d)  (2015). Thus, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6 , 3.303, 3.304.

Again, the appellant asserts that his CAD had its onset in 2003 during Reserve service when he was misdiagnosed with arthritis for his complaint of leg pain, which he believes was from blockage in the aorta that restricted blood flow to his legs.  A review of the appellant's Army National Guard records reveals that he completed a Pre-Deployment Health Assessment on January 7, 2004, at which time he reported trouble with walking; as a result the appellant was determined to not be deployable due to hip symptomology which limited him to walking only two blocks.  On January 14, 2004, he reported bilateral hip pain since December 2003, as well as occasional numbness in the right anterior thigh and the lesser toes of the right foot.  As a result the, appellant indicated that it was difficult for him to run or walk longer than four blocks.  X-rays revealed no acute abnormalities of the bilateral hips, and the appellant was diagnosed as having bilateral greater trochanteric bursitis.  According to Defense Finance and Accounting Service (DFAS) records, the appellant was on ACDUTRA from January 3, 2004, to January 23, 2004 (which was the final period of ACDUTRA of his career).   

On March 13, 2004, the appellant was again diagnosed as having bilateral greater trochanteric bursitis.  DFAS records indicate that the appellant reported to morning and afternoon drill on that date.  On March 29, 2004, the appellant underwent radiology of the bilateral hips in response to the progressive pain in his bilateral legs, which revealed osteoarthritis of the bilateral sacroiliac joints.  

As a result, in April 2004, Medical Retention Board proceedings were initiated, and the Medical Retention Board determined that the appellant could not perform his current primary military occupational specialty in a worldwide environment, and recommended that he be referred to the Physical Disability Evaluation System for a non-duty related physical evaluation Board.  In May 2004, the Physical Evaluation Board concurred with the Medical Retention Board's recommendation that he did not meet retention standards.  The appellant elected not to appeal this decision, and in June 2004 elected to be transferred to the retired Reserves.

The Board emphasizes that there was no indication of CAD or other cardiac symptomatology, other than high blood pressure, in the appellant's Army National Guard records.  

A September 2004 nerve conduction study revealed mild nerve conduction velocity slowing of the left peroneal, left posterior tibial, and right peroneal nerves compatible with a mild sensorimotor polyneuropathy.

On December 14, 2004, the appellant sought treatment for chest pain which started two weeks prior, at which time he was diagnosed as having an acute myocardial infarction and unstable angina.  

The Board reiterates that the appellant was never diagnosed as having CAD or other cardiac symptomatology in the Army National Guard.  However, the appellant has asserted that the leg/hip pain which he reported in January 2004 was actually a manifestation of his CAD, in that it was caused by a blockage in the aorta that restricted blood flow to his legs.  

However, the Board finds that the probative, competent evidence of record does not indicate that the appellant's leg/hip pain in 2004 was a manifestation of his subsequently diagnosed cardiac disability.  Several different physicians assessed the bilateral leg/hip pain as being orthopedic in nature.  The symptomatology was initially diagnosed as bilateral greater trochanteric bursitis, and radiology later revealed the existence of osteoarthritis in the bilateral sacroiliac joints.  This was not contradicted by any later diagnosis.  

Here, the Board affords significant probative value to the diagnoses rendered by the medical professionals who treated the appellant in 2004.  These physicians performed in-person medical examinations, range of motion testing, and X-rays before rendering their diagnoses of bilateral greater trochanteric bursitis and osteoarthritis of the bilateral sacroiliac joints.  As such, the Board finds there is affirmative evidence relating the appellant's leg/hip pain to a cause other than a blockage in the aorta that restricted blood flow to his legs.  

The Board acknowledges the appellant's competent lay statements describing his symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the medical diagnosis of the appellant's leg/hip pain in 2004, falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  The appellant has not been shown to have the requisite medical training or knowledge to render such an opinion.  In addition, an August 2008 private treatment note indicated that the appellant continued to complain of having bilateral leg pains after about 35 to 40 minutes of walking, even after placement of aortic stent and bypass surgery, suggesting that the leg pain was not due to a blockage in the aorta.  As such, the Board affords little probative value to the appellant's lay statements, or the October 2008 lay statement provided by his platoon sergeant, that the arthritis diagnosed in service was actually pain caused by a restricted blood flow to the legs.   

Further, the Board attributes great value to the diagnoses rendered by the physicians who examined the appellant in 2004, as they were provided by trained medical professionals who examined the appellant prior to rendering their diagnoses.  There has been no opinion from a medical professional suggesting that the pain of the bilateral hips/legs experienced by the appellant in 2003 and 2004 was the result of a cardiac disability.  In support of the appellant's claim, his representative cited the Chair of rheumatology at the Mayo Clinic for the general proposition that "people with rheumatoid arthritis (RA) and other chronic inflammatory conditions are at a much higher risk of heart disease."  However, this citation does not suggest that the appellant's diagnosed hip arthritis was actually misdiagnosed pain caused by a restricted blood flow to the legs.

As such, the Board finds that the preponderance of the evidence is against a grant of service connection for a heart disability, to include CAD.  There was no evidence of cardiac symptomatology incurred or aggravated during any of the appellant's periods of ACDUTRA and INACDUTRA.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a heart disability, to include CAD, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


